Citation Nr: 1624215	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 3, 2013, and to an evaluation in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2013, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The RO's May 2009 rating decision granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective March 9, 2009.  The RO issued another rating decision in November 2013, which increased the disability rating for the Veteran's service-connected PTSD to 70 percent, effective November 4, 2013 (the date of a VA examination showing an increase in severity).  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  This decision created staged ratings, and the title page has been adjusted accordingly.  

In February and July 2015 rating decisions, the RO denied the Veteran's claim seeking entitlement to TDIU.  The Veteran filed a notice of disagreement (NOD) in August 2015.  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU is part of the claim for an increased rating.  Thus, regardless if the Veteran files a substantive appeal to the February and July 2015 RO denials of entitlement to TDIU, the issue is considered to be on appeal as part and parcel of the Veteran's claim for increased ratings for his service-connected PTSD.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Accordingly, the issue has been included on the title page of this decision and will be addressed below.
The issue of entitlement to an effective date earlier than November 3, 2013 for an increased rating of 70 percent for PTSD has been raised by the record in November 2013 and July 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

VA will grant entitlement to TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Beginning March 9, 2009, and prior to November 4, 2013, the Veteran's PTSD was rated as 30 percent disabling and beginning November 4, 2013, it has been rated as 70 percent disabling.  The Veteran's only service-connected disability is PTSD.  While he does not meet the schedular percentage requirements for TDIU during the appeal period prior to November 4, 2015, he does meet the schedular percentage requirements during the appeal period after that date.

The Veteran's November 2013 and February 2015 VA psychiatric examinations reveal that he suffers from alcohol abuse and major depression in addition to his service-connected PTSD.  The November 2013 VA examiner noted that the Veteran's depression impacted his motivation and energy as well as his ability to function in his career in construction contracting.  Likewise, the February 2015 VA examiner found that the Veteran's "co-occuring diagnosis of alcohol abuse and PTSD contribute to functional impairment with alcohol likely exacerbating trauma related symptoms."  The examiner explained that the "Veteran meets the full criteria for both PTSD and alcohol abuse as evidence by reported history and current symptoms."  As both VA examiners essentially indicated the Veteran's PTSD symptoms are inextricably intertwined with his alcohol abuse and major depression, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a nonservice-connected disability from those of a service-connected disability, reasonable doubt shall be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed the service-connected disability).

While the medical opinions offered by the November 2013 and February 2015 VA medical examiners generally describe the Veteran's occupational impairment due to his service-connected PTSD, these opinions do not clearly differentiate between the symptomatology associated with the Veteran's PTSD and the symptomatology resulting from his alcohol abuse and major depression.  Accordingly, the Veteran must be afforded an appropriate VA examination to assess the combined functional effects of the Veteran's PTSD, alcohol abuse, and major depression on his employability.  Specifically, the examiner must consider and discuss all diagnosed psychiatric disorders together and may not limit his or her opinion solely to the impairment caused by PTSD.  After reviewing the evidence of record and evaluating the Veteran, and with consideration of the Veteran's lay statements, the examiner must provide an opinion addressing whether the functional effects of the Veteran's service-connected PTSD, with major depression and alcohol abuse, prevents him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  After completion of the above, the RO or the Appeals Management Center (AMC) must undertake any additional development necessary to readjudicate the issues on appeal, to include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, if warranted.  Then, the issues on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  Obtain an examination by a qualified VA examiner, to determine the functional impact resulting from the Veteran's service-connected PTSD, with major depression and alcohol abuse, on his employability.  The examiner providing the opinion must specifically consider all diagnosed psychiatric disorders together and may not limit his or her opinion solely to the impairment caused by PTSD.  The evidence of record must be made available to and reviewed by the individual conducting the examination. 

The report should discuss all symptoms and manifestations resulting from PTSD disabilities that could impact the Veteran's ability to function in a work-like setting.  The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner must then provide an opinion addressing whether the functional effects of the Veteran's service-connected PTSD, with major depression and alcohol abuse, prevents him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s) and/or opinion(s) provided in the report.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above, undertake any additional development necessary to readjudicate the issues on appeal, to include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, if warranted.  Then, the issues on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





